Citation Nr: 9904350	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-40 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


REMAND

The veteran served on active duty from July 1966 to July 
1968.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In July 1997, the Board entered a decision denying 
the veteran's appeal.  The Board's decision was appealed to 
the United States Court of Veterans Appeals (Court).  In 
August 1998, the Court vacated the Board's decision and 
remanded the matter for further action by the Board.

Pursuant to the Court's order, the case is REMANDED to the RO 
for the following actions:

1. The veteran should be requested 
to submit any additional evidence 
he desires to have considered in 
connection with his appeal.  If 
the veteran requests assistance 
in obtaining additional evidence, 
the RO should provide any 
indicated assistance.

2. Then, the claims folder should be 
returned to the VA physician who 
performed the December 1996 
peripheral nerve examination of 
the veteran.  The physician 
should be requested to review the 
claims folder and provide an 
opinion concerning the etiology 
of the veteran's peripheral 
neuropathy.  The physician must 
specifically indicate whether it 
is at least as likely as not that 
the veteran's peripheral 
neuropathy is etiologically 
related to his exposure to Agent 
Orange in service.  Moreover, the 
physician must provide the 
supporting rationale for the 
opinion.  If the physician who 
performed the December 1996 VA 
examination is no longer 
available, the RO should arrange 
for the claims folder to be 
reviewed by another physician 
with appropriate expertise and 
request the physician to provide 
the required opinion with 
supporting rationale. 

3. Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his 
representative should be provided 
a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to the ultimate outcome 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

